Citation Nr: 0527465	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether a timely substantive appeal was received as to the 
March 2002 rating decision which, in part, denied the 
veteran's request to reopen a previously denied claim for 
service connection for Osgood-Schlatter's disease of the left 
knee with associated leg problems.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

In August 2004 and August 2005, the veteran testified at 
videoconference hearings before the undersigned Veterans Law 
Judge.  Transcripts of those hearings are of record.


FINDINGS OF FACT

1.  On March 12, 2002, the veteran was informed that his 
claim to reopen a claim for service connection for the left 
knee condition was denied.  He was advised of his appellate 
rights.

2.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
July 16, 2002.

3.  A substantive appeal (VA Form 9) addressing the claim to 
reopen a claim for service connection for the left knee 
condition was received on March 26, 2003.



CONCLUSION OF LAW

The veteran's substantive appeal to the March 2002 rating 
decision which denied the veteran's request to reopen a 
previously denied claim for service connection for Osgood-
Schlatter's disease of the left knee with associated leg 
problems was not timely filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.304, 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  document submissions by the veteran and/or his 
representative, prior Board decisions and remands, prior 
rating decisions, the appellant's contentions including those 
presented at August 2004 and 2005 videoconference hearings.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pursuant to the Board's April 2005 Remand, the veteran was 
afforded a hearing before the Board in August 2005.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's April 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  As noted above, appellate review 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished by the RO.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.  Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period. 
38 C.F.R. § 20.302(b)(2).

The Board last reviewed the Osgood-Schlatter's disease (left 
knee) service connection claim in 2001.  In its February 2001 
decision, the Board determined that no new and material 
evidence was submitted to reopen previously denied and final 
claims of entitlement to service connection for arthritis of 
the cervical spine and Osgood-Schlatter's disease of the left 
knee.  The veteran neither filed an appeal of this decision 
to the U.S. Court of Appeals for Veterans Claims (Court), nor 
sought reconsideration of the Board's February 2001 decision.  
Rather, in June 2001, he filed what apparently was construed 
as an informal petition to reopen, without specifying which 
of these two issues he wished to have considered.  In July 
2001, the veteran's accredited representative submitted a 
statement and additional evidence in support of the claim as 
to both issues.

In a March 1, 2002 rating decision, the RO again denied the 
veteran's request to reopen his claims.  In a March 12, 2002 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  In April 2002, the veteran 
submitted a statement, accepted as an NOD, indicating that he 
desired service connection for Osgood-Schlatter's disease of 
the left knee.  The RO issued an SOC on July 16, 2002 
referencing this issue.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Goober, 
14 Vet. App. 214, 220-21 (2000).  The appellant may rebut 
that presumption by submitting "clear evidence to the effect 
that VA's regular mailing practices are not regular or that 
they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996). 

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that the RO 
properly mailed the statement of the case and the cover 
letter forwarding the statement of the case, and that a VA 
Form 9 was included therein.  

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within one-year 
following notice of the March 2002 RO denial, as such date 
would have been later than the alternative deadline of 60 
days following notice of the SOC.  He did not do so.  The 
Form 9 was received by the RO on March 26, 2003, a Wednesday.  
The signature line on Form 9, however, indicates that the 
veteran executed the form on March 19, 2003, a Wednesday.  
Under 38 C.F.R. § 20.305, a U.S. Postal Service postmark date 
(as opposed to the date of receipt) is acceptable for the 
purposes of determining timely filing of a written document.  
However, where, as here, there is no postmark date of record, 
the postmark date will be presumed to be 5 days before the 
date of receipt of the document, excluding Saturdays, 
Sundays, and legal holidays.  Thus, excluding Saturday, March 
22, 2003, and Sunday, March 23, 2003, and in light of the 
veteran's execution of VA Form 9 on March 19, 2003, March 19, 
2003 is the earliest possible date the Board can presume to 
be the pertinent postmark date.  38 C.F.R. § 20.305.  
However, March 19, 2003 is still later than one year after 
the March 12, 2002 notice of the RO decision being appealed.

The Board notified the veteran and the Arkansas Department of 
Veterans Affairs in a February 2005 letter that his 
substantive appeal was untimely, and provided the pertinent 
laws and regulations to them at that time.  Therefore, the 
veteran has been accorded all due process.  The Board 
notified the veteran and his representative that they had 60 
days to request a hearing or to submit evidence and argument 
concerning the timeliness of his substantive appeal.  On 
March 18, 2005, the Board received the veteran's request for 
a hearing at the RO, which was held in August 2005.  

At the August 2005 videoconference hearing, the veteran 
testified that someone at the RO advised him that he had 
plenty of time and that he wasn't late.  The veteran's 
assertion in this regard is essentially that, he relied on 
the wrong information he received from VA.  The Board notes 
that there is no record documenting the date of the veteran's 
telephone call.  

The Board points out, however, that even assuming that the 
veteran's assertion that a VA employee gave him incorrect 
information about whether he still had time to perfect his 
appeal was true, that would still provide no legal basis for 
finding the submission of the veteran's VA Form 9 as timely.  
The Court has held "erroneous advice given by a government 
employee cannot be used to [prevent] the government from 
denying benefits." McTighe v. Brown, 7 Vet. App. 29, 20 
(1994).  The Board also emphasizes that regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260 
(1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)). 

The record does not contain any statement by the veteran 
and/or his representative alleging any error of law or fact 
regarding the issue of whether new and material evidence had 
been submitted to reopen a previously denied claim for 
service connection for Osgood-Schlatter's disease of the left 
knee with leg problem following the issuance of the SOC dated 
July 16, 2002 until the VA Form 9 received on March 26, 2003.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Board 
further notes that there are no communications prior to or 
following the expiration of the appeal period which could be 
construed as a request for extension of time to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.303.  Neither the veteran nor his representative have 
indicated that his failure to timely file a substantive 
appeal was due to good cause.  

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of reopening of the claim for 
service connection for the left knee condition, and the Board 
is without jurisdiction to adjudicate the claim.  He can re-
file this claim at any time based on the submission of new 
and material evidence.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.). 


ORDER

A timely substantive appeal was not received as to the March 
2002 rating decision which denied the veteran's request to 
reopen a previously denied claim for service connection for 
Osgood-Schlatter's disease of the left knee with associated 
leg problems; therefore, the appeal is dismissed.


	                        
____________________________________________
	Michelle L. Kane 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


